Citation Nr: 0006937	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  95-02 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island



THE ISSUE

Entitlement to service connection for a disease of the 
respiratory system, including histoplasmosis, residuals of 
pneumonia, and chronic obstructive pulmonary disease (COPD).



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1964 to June 1967.  
He also had service after June 1967 in the Army National 
Guard.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1995 RO rating decision that denied service 
connection for a disease of the respiratory system, including 
COPD, residuals of pneumonia, and histoplasmosis.



FINDING OF FACT

The veteran has not submitted competent evidence showing the 
presence of histoplasmosis in service or linking his current 
COPD to an incident of service, including acute pneumonia 
treated in service.


CONCLUSION OF LAW

The claim for service connection for a disease of the 
respiratory system, including histoplasmosis, residuals of 
pneumonia, and COPD is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim for service 
connection for a disease of the respiratory system, including 
histoplasmosis, residuals of pneumonia, and COPD is 
plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If he has not presented 
such a claim, his appeal must, as a matter of law, be denied, 
and there is no duty on the VA to assist him further in the 
development of the claim.  Murphy at 81.  "The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")" has also stated that a claim 
must be accompanied by supporting evidence; an allegation is 
not enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

A review of the record shows that service connection has not 
been granted for any of the veteran's disabilities.  Hence, 
service connection for the condition being considered in this 
appeal based on a causal relationship to a service-connected 
disability is not for consideration.  38 C.F.R. § 3.310(a).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, the 
evidence does not reveal that the veteran engaged in combat 
while in service.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for consideration.

In July 1964, he was seen for a cough and cold.  His chest 
was clear to percussion and auscultation.  It was noted that 
he had a routine upper respiratory infection and that he was 
ordered to bed rest.  Service medical records show that the 
veteran was seen for respiratory problems in April 1967.  On 
April 14, he was seen for a sore throat of 2 days.  He had 
mildly swollen glands and small pus pockets.  He was treated 
with penicillin, an upper respiratory infection pack, and 
recommended for light duty.  On April 15, he still had a 
throat infection and he was started on medication.  On April 
20, he complained of headache with a constant cough.  His 
throat looked normal, and his lungs were clear.  He was 
treated with medication and a cold pack, and ordered to 
quarters.  In July 1964, he was seen for a cough and cold.  
His chest was clear to percussion and auscultation.  It was 
noted that he had a routine upper respiratory infection and 
that he was ordered to bed rest.  A physical profiled notes 
that the veteran was medically qualified for duty in May 
1967.  It was noted that he was convalescing from pneumonia 
and that he should restrict strenuous physical activities.  

The report of the veteran's medical examination for 
separation from service in May 1967 notes the veteran had 
pneumonia in April 1967 and that this condition had cleared 
by X-ray in May 1967.  Chest X-ray was reportedly negative 
and a disease of the respiratory system was not found at the 
time of this medical examination.

The post-service medical records show that the veteran 
underwent a service department medical examination in 
September 1975 for induction in the Army National Guard.  A 
report of chest X-ray notes the presence of numerous tiny 
calcifications scattered throughout the lungs, otherwise, the 
lung fields were clear.  The findings were noted to be of 
long standing and not clinically remarkable.  A disease of 
the respiratory system was not found at the time of this 
examination.

A private medical report of chest X-rays in July 1992 shows 
diffuse, small, and dense nodules scattered throughout the 
lung that were probably calcified and due to old 
granulomatous disease.  There was no evidence of acute 
cardiopulmonary disease.  

A report of the veteran's VA medical examination in June 1995 
reveals a diagnosis of COPD.  Chest X-rays demonstrated 
multiple small pulmonary calcifications.  The examiner who 
conducted the June 1995 medical examination noted that the X-
rays revealed calcified nodules consistent with history of 
histoplasmosis involving the respiratory tract.  There was 
also evidence and findings consistent with COPD.

The post-service medical records also include VA pulmonary 
function studies of the veteran's lungs in 1995 and 1996 that 
show possible restrictive defect.  

The post-service medical records do not show the presence of 
a chronic disease of the respiratory system until many years 
after service, and these records do not link the veteran's 
current COPD to an incident of service, including the 
veteran's pneumonia treated in service.  The post service 
medical records include X-rays findings consistent with 
history of histoplasmosis, but do not demonstrate the 
presence of this disease at any time after service.  Assuming 
for the sake of argument, that the veteran's statements are 
sufficient to demonstrate the presence of histoplasmosis in 
service, there is no medical evidence linking the COPD to 
histoplasmosis, and the evidence does not show that the 
veteran currently has histoplasmosis.  The only chronic 
respiratory disease currently demonstrated by the medical 
evidence is COPD.  A claim for service connection of a 
disability is not well grounded where there is no medical 
evidence of the claimed condition or of evidence linking a 
current disability to an incident of service.  Caluza, 7 Vet. 
App. 498.

Statements and testimony from the veteran are to the effect 
that he was treated for histoplasmosis at the Walter Reed 
Army hospital while in service, but attempts by the RO to 
obtain reports of this treatment were unsuccessful.  In 
December 1996, the Walter Reed Army Hospital and the National 
Personnel Records Center notified the RO that they had no 
records of the veteran's treatment while in service.  The 
veteran's lay statements are not sufficient to demonstrate 
the presence of a disability or to support a claim for 
service connection based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
showing the presence of histoplasmosis in service and there 
is no competent (medical) evidence linking the veteran's 
current COPD to an incident of service, including the acute 
pneumonia treated while he was in service.  Hence, the claim 
for service connection for a disease of the respiratory 
system, including histoplasmosis, residuals of pneumonia, and 
COPD, is not plausible, and it is denied as not well 
grounded.



ORDER

The claim for service connection for a disease of the 
respiratory system, including histoplasmosis, residuals of 
pneumonia, and COPD, is denied as not well grounded.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

